DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

R.J. REYNOLDS TOBACCO COMPANY and PHILIP MORRIS USA INC.,
                       Appellants,

                                     v.

             MYRON KAPLAN, as Personal Representative of the
                    ESTATE OF SHEILA KAPLAN,
                              Appellee.

                              No. 4D18-2880

                           [December 9, 2020]

   Appeal and cross appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. 08-025823.

  Scott A. Chesin and Michael Rayfield of Mayer Brown LLP, New York,
NY, and Geoffrey J. Michael of Arnold & Porter Kaye Scholer LLP,
Washington, DC, for appellant Philip Morris USA Inc.

  William L. Durham II and Val Leppert of King & Spaulding LLP, Atlanta,
GA, for appellant R.J. Reynolds Tobacco Co.

  Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, and Scott P. Schlesinger, Jonathan R. Gdanski and Brittany
Chambers of Schlesinger Law Offices, P.A., Fort Lauderdale, for appellee.

CONNER, J.

    R.J. Reynolds Tobacco Company and Philip Morris USA, Inc.
(collectively, “Tobacco”) appeal a judgment in favor of Myron Kaplan
(“Plaintiff”), as personal representative of the estate of Sheila Kaplan
(“Decedent”). Tobacco raises five issues on appeal. We affirm as to all five
issues without discussion, except for the issue concerning two egregiously
improper closing arguments by Plaintiff’s counsel. We choose to discuss
that issue because the problem is recurring, and the trial court improperly
overruled objections to the arguments. We stress once again how
important it is that trial judges curb improper closing arguments designed
to appeal to the emotions and passions of jurors. In this case, as happens
with frequent recurrence, we cannot conclude the obvious attempt to
inflame the jury was successful and thus resulted in reversible error.
Regardless, inflammatory improper arguments must be stopped to
maintain public confidence in our system of justice.

                                     Background

   Decedent began smoking cigarettes at age 14 or 15, including brands
manufactured by Tobacco. Plaintiff and Decedent married in 1964. When
Plaintiff first met Decedent, she was a “heavy smoker.” Decedent was
eventually diagnosed with a lung tumor in 1994, leading to surgery to
remove one of her lungs. After the surgery, Decedent quit smoking.
Although the doctors thought she was in remission, her cancer returned
and she eventually died.

   Plaintiff filed a six-count complaint against Tobacco making the usual
Engle 1 progeny case claims. As typical with Engle cases, the trial was
conducted in two phases. Much of the evidence in Phase I revolved around
the issue of whether Decedent died of a form of lung cancer established by
the Engle findings to be caused by smoking.

    During the initial closing argument in Phase I, immediately after
making reference to the Engle findings, Plaintiff’s counsel made the
following argument, to which Tobacco objected:

         [Plaintiff Counsel]:    Now, the obligation would have been,
                                 upon the discovery in the ’50s of this
                                 terrible truth about their product, would
                                 have been stop making it or fix it. And
                                 they fooled the public health, right?
                                 Even they—even—

                                 They even had that third-party strategy
                                 of corrupting scientists to do their
                                 bidding and to fool public health officials
                                 into saying, well, if you got to smoke,
                                 smoke the filters. And that went on for
                                 decades and decades. So that’s another
                                 form of reassurance. The public health
                                 authority were unwitting dupes. They
                                 were helping.


1   Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006).


                                            2
                             So that’s the Engle finding. That’s the
                             Engle trial. And these are your findings,
                             right? These are—

                             There are blood, sweat and tears to get
                             these things.

      [Tobacco Counsel]: Objection,        Your     Honor;     improper
                         argument.

      THE COURT:             Overruled.

      [Plaintiff Counsel]:   It’s like the movie “Schindler’s List,”
                             right? There’s a scene in “Schindler’s
                             List” where he holds up the list — it’s the
                             most powerful scene in the movie, as far
                             as I’m concerned — he holds up the list
                             and he shows the list of the names, the
                             800 names they’re going to pull out of the
                             concentration camp and save their lives
                             —

      [Tobacco Counsel]: Objection,        Your     Honor;     improper
                         argument.

      THE COURT:             Overruled.

      [Plaintiff Counsel]:   — and he says — he says —

                             He goes, the list is an absolute good. He
                             says, the list is life. He says, all around
                             it is the void. All around it is the
                             darkness.

                             This list of rulings [the Engle findings] for
                             you is an absolute good. It’s an absolute
                             good.

Tobacco again objected and asked for a sidebar. At sidebar, the following
exchange occurred:

      [Tobacco Counsel]: He just analogized [Tobacco] to the
                         Germans . . . to the Germans in the
                         Holocaust.  The victims of cigarette

                                       3
                             smoking and      the   victims   of   the
                             Holocaust.

                             That is incredible.      That is such a
                             violation     of    proper     argument.
                             Characterizing [Tobacco] as Nazis, as
                             being like those that killed — engaged in
                             a genocide?

      THE COURT:             Well, I understand your objection, but I
                             didn’t get that out of it. He was talking
                             about a movie and a list, and he
                             mentioned the — . . . .

Plaintiff’s counsel interjected that in Engle, the Third District reversed in
part because Engle’s counsel made a direct comparison of the tobacco
companies to the Nazis; however, our supreme court reinstated the verdict
after deciding the comparison was over the line, but not grounds for
reversing a long trial. The trial court responded:

      THE COURT:             Right.

      [Plaintiff Counsel]:   Here, I’m not talking about —

                             I didn’t compare them to Nazis. I’m not
                             talking about —

      THE COURT:             You didn’t go anywhere near that.

      [Tobacco Counsel]: Holocaust is right in the middle of it.
                         Sorry to interrupt.

      THE COURT:             No; I mean, he didn’t go — he didn’t go
                             there. . . .

The trial court overruled the objection to the Schindler’s List argument and
asked if Tobacco was moving for mistrial. After Tobacco orally moved for
mistrial at sidebar, the trial court reserved ruling. After the Plaintiff’s
initial closing argument, Tobacco again moved for a mistrial based on the
Schindler’s List argument, as well as multiple sustained objections during
the initial closing. The trial court again reserved ruling.

    Later, Plaintiff’s counsel ended his rebuttal closing argument in Phase
I as follows:

                                      4
[Plaintiff Counsel]:   Let me finish with this. There is a
                       passage from a book I want to read
                       briefly. It is a book by George Orwell
                       called 1984.

                       It was made into a movie, okay.
                       Jonathan Hurt, who is long gone and
                       Richard Burton, who is long gone,
                       academy award-winning actor, played
                       the roles in the movie.

                       And the actor, Hurt, was the victim; and
                       Big Brother was Richard Burton. And he
                       —

[Tobacco Counsel]: Objection,       Your     Honor,    improper
                   argument.

THE COURT:             Overruled.

[Plaintiff Counsel]:   — he’s standing over Winston, who he’s
                       about to torture, so he can make his
                       mind right, so he can have nothing but
                       the love of Big Brother.

                       He’s standing over him, and this is what
                       he says. And above all, Winston — no,
                       sorry — and above all, we do not allow
                       the dead to rise up against us. You must
                       stop imagining that posterity will
                       vindicate you, Winston.

                       Posterity will never hear of you. You will
                       be lifted clean out from the stream of
                       history. We shall turn you into a gas and
                       pour you into the stratosphere. Nothing
                       will remain of you, not a name in a
                       register.

[Tobacco Counsel]: Objection, Your Honor, this is improper
                   argument.

THE COURT:             Overruled.

                                5
      [Plaintiff Counsel]:   Not a memory in a living brain — not a
                             name in a register, not a memory in a
                             living brain.     You will have been
                             annihilated in the past, as well as in the
                             future. You will never have existed.

                             When you go back there and you make
                             this right and you do justice, you will
                             prove that that passage will not come
                             true for my client, [Decedent].

   After Phase I of the trial, the jury returned a verdict for compensatory
damages for past pain and suffering in the amount of $1.58 million,
$520,000 for future damages and $7,211 for funeral expenses. The jury
also found by clear and convincing evidence that punitive damages were
warranted against both tobacco companies, and, at the end of Phase II,
the jury awarded Plaintiff punitive damages totaling $2,971,000.

   After the verdict was entered, Tobacco moved for a new trial, raising
multiple grounds. One such ground was multiple improper closing
arguments, including the Schindler’s List and the 1984 arguments. After
denying the motion for new trial, the trial court entered a final judgment
in conformity with the jury’s verdicts. Tobacco gave joint notice of appeal.

                             Appellate Analysis

   Although Tobacco’s motion for new trial argued several instances of
improper closing argument, Tobacco’s appeal focuses primarily on the
Schindler’s List and 1984 arguments, and gives little attention to the other
asserted improper arguments (the initial brief devoted a total of three
pages of analysis regarding the improper closing argument issue). Hence,
we similarly confine our analysis to those two arguments.

   As our supreme court and we have stressed:

      The purpose of closing argument is to help the jury
      understand the issues in a case by “applying the evidence to
      the law applicable to the case.” Hill v. State, 515 So. 2d 176,
      178 (Fla. 1987). Attorneys should be afforded great latitude
      in presenting closing argument, but they must “confine their
      argument to the facts and evidence presented to the jury and
      all logical deductions from the facts and evidence.” Knoizen
      v. Bruegger, 713 So. 2d 1071, 1072 (Fla. 5th DCA 1998); see

                                      6
      also Venning v. Roe, 616 So. 2d 604 (Fla. 2d DCA 1993).
      Moreover, closing argument must not be used to “inflame the
      minds and passions of the jurors so that their verdict reflects
      an emotional response . . . rather than the logical analysis of
      the evidence in light of the applicable law.” Bertolotti v. State,
      476 So. 2d 130, 134 (Fla. 1985).

Murphy v. Int’l Robotic Sys., Inc., 766 So. 2d 1010, 1028 (Fla. 2000)
(alteration in original); see also R.J. Reynolds Tobacco Co. v. Grossman,
211 So. 3d 221, 226 (Fla. 4th DCA 2017); Philip Morris USA, Inc. v. Tullo,
121 So. 3d 595, 600 (Fla. 4th DCA 2013). We have repeatedly “caution[ed]
counsel to be vigilant in crafting closing arguments that fall within the
confines of permissibility.” Tullo, 121 So. 3d at 602; see also Sanchez v.
Martin, 248 So. 3d 1174, 1178 (Fla. 4th DCA 2018); Cohen v. Philip Morris
USA, Inc., 203 So. 3d 942, 948 (Fla. 4th DCA 2016); R.J. Reynolds v.
Calloway, 201 So. 3d 753, 765 (Fla. 4th DCA 2016). With regards to
closing arguments, we have also explained that trial judges “retain[] the
ultimate responsibility to ensure proper behavior of trial counsel and fair
trial proceedings in his or her courtroom” and it is their duty to curb
improper argument to “ensur[e] that the jury [is] not being led astray.”
Calloway, 201 So. 3d at 763. We have observed that the responsibility of
trial judges to not let improper arguments lead the jury astray is especially
important “in lengthy, high-stakes cases where a trial court’s failure to
control the litigants not only deprives the parties of a fair trial, but can
ultimately result in scarce judicial resources being consumed when the
case is remanded for re-trial based on those actions.” Id.

   “A trial court’s order granting or denying a motion for a new trial based
on either objected-to or unobjected-to improper argument is reviewed for
abuse of discretion.” Engle, 945 So. 2d at 1271.

      We apply different standards to a ruling on a motion for new
      trial based on improper closing argument depending on
      whether the comments challenged as improper are preserved
      or unpreserved. For preserved comments, “the trial court
      should grant a new trial if the argument was ‘so highly
      prejudicial and inflammatory that it denied the opposing party
      its right to a fair trial.’”

Allstate Ins. Co. v. Marotta, 125 So. 3d 956, 960 (Fla. 4th DCA 2013)
(quoting Engle, 945 So. 2d at 1271).

   “A party may not give a closing argument . . . that is ‘designed to inflame
the emotions of the jury rather than prompt a logical analysis of the

                                      7
evidence in light of the applicable law.’” Calloway, 201 So. 3d at 760-61
(quoting Intramed, Inc. v. Guider, 93 So. 3d 503, 507 (Fla. 4th DCA 2012));
see also Norman v. Gloria Farms, Inc., 668 So. 2d 1016, 1020–21 (Fla. 4th
DCA 1996) (it is impermissible to “appeal to the passions and prejudices”
of the jury in closing arguments). Closing arguments designed to appeal
solely to passion and sympathy are improper. See Homeowners Choice
Prop. & Cas. Ins. v. Kuwas, 251 So. 3d 181, 186 (Fla. 4th DCA 2018). With
regard to improper closing arguments that are found to be designed to
appeal solely to passion and sympathy, a new trial should nonetheless be
granted only “if the error complained of has resulted in a miscarriage of
justice.” Kelley v. Mutnich, 481 So. 2d 999, 1001 (Fla. 4th DCA 1986)
(quoting City of Hollywood v. Jarkesy, 343 So. 2d 886, 888 (Fla. 4th DCA
1977)). In order to demonstrate a miscarriage of justice, “it must be shown
that the verdict was induced by prejudice or passion.” Ford v. Robinson,
403 So. 2d 1379, 1383 (Fla. 4th DCA 1981) (quoting Jarkesy, 343 So. 2d
at 888).

   Regarding the Schindler’s List argument, Tobacco argued below that the
Plaintiff was essentially likening tobacco companies to Nazis. The trial
court agreed that such a comparison “would be extremely prejudicial and
outside the scope of evidence,” but did not think the reference to the movie
created an inference that Tobacco was like the Nazis. With all due respect
to the trial court, the import of comparing the Engle findings to the
“absolute good” of Schindler’s List, listing 800 names which were going to
be “pull[ed] out of the concentration camp and save their lives” is a clear
analogy comparing Tobacco to the Nazis. Even a person serving on a jury
who had not seen Schindler’s List would make that connection, despite the
fact that Plaintiff’s counsel did not specifically mention Germany, World
War II, or the Nazis. More importantly, while the trial court may not have
thought that the reference to the movie likened Tobacco to the Nazis,
“[w]hat the jury hears or may understand or infer is the critical point.”
Harris v. State, 381 So. 2d 260, 261 (Fla. 5th DCA 1980).

   Although Plaintiff’s counsel did not use the term “Nazis,” saving people
from concentration camps certainly implies saving them from the Nazis.
Plaintiff’s counsel’s explanation to the trial court regarding the meaning of
his statement is also revealing:

      [Plaintiff Counsel]:   First of all, Stanley Rosenblatt, in Engle,
                             said, how do you justify what the Nazis
                             did? How do you justify what slavery
                             was?

      THE COURT:             Right.

                                      8
      [Plaintiff Counsel]:   That’s the Holocaust, and that’s what the
                             cigarette companies did. So they — so
                             they’re trying to —

(emphasis added). The proffered explanation admits that Plaintiff’s
counsel was contending that in Engle there was an analogy between the
activities of Tobacco and the activities of the Nazis. The continued
conversation surrounding the explanation reveals more. The trial court
asked if the reference to Nazis was reversed in Engle. Plaintiff’s counsel
responded that the Third District reversed, but pointed out that the Florida
Supreme Court “said it was over the line” but not sufficient to reverse.
Plaintiff’s counsel then said and the trial court responded:

      [Plaintiff Counsel]:   Here, I’m not talking about –

                             I didn’t compare them to Nazis. I’m not
                             talking about –

      THE COURT:             You didn’t go anywhere near that.

Again, with all due respect to the trial court, counsel not only went near
that, he went way over the line. Significantly, although Plaintiff’s counsel’s
argument was that he did not directly compare Tobacco to the Nazis, it is
telling that counsel stressed that even if he had done that, our supreme
court did not reverse on a similar argument in Engle. Counsel’s argument
that because no court has directly said that the Schindler’s List analogy is
improper is unavailing. To so hold would invite this and other courts to
play “whack-a-mole” 2 by batting down every new and creative Nazi
reference that can be devised. We conclude from the proffered explanation
that Plaintiff’s counsel took a calculated risk that he could make such an
oblique comparison to Tobacco acting like Nazis and get away with it.

   What is particularly noteworthy is that before both the trial court and
this Court, Plaintiff has proffered no logical explanation of how a list of
names relates to a list of findings in a court proceeding. Our conclusion
that Plaintiff’s counsel was attempting to get by with an oblique, but
obvious, comparison of Tobacco to the Nazis is amplified by the fact that

2“Whack-a-mole” is an arcade game in which players use a mallet to hit toy
moles, which appear at random, back into their holes. See Whack-a-mole,
LEXICO, https: /lexico.com/en/definition/whack-a-mole (last visited December 1,
2020).


                                      9
the proffered explanation to the trial court suggested that the supreme
court opinion in Engle focused on a reference to Nazis in closing arguments
in that case, when in fact there is little discussion in Engle about improper
arguments referencing Nazis; instead, the supreme court’s primary
emphasis was on the improper arguments regarding race.

    Regarding the 1984 rebuttal argument, what is most striking is its
focus on describing the context of the scene to give additional emphasis to
the words quoted to the victim. More specifically, counsel described that
Winston was about to be tortured and his mind reprogrammed. Not only
was the argument an appeal to sympathy by focusing on the torture
Winston was about to endure, it was a direct appeal to the jury’s emotions,
given the graphic context of the situation in which the words were spoken.
It is also extremely significant that the description of the scene was a
second attempt to obliquely compare Tobacco to a torturous authoritarian
regime. Perhaps most striking to our analysis, Plaintiff was unable to
logically explain during oral argument how the following final exhortation
to the jury was not a direct appeal to render a verdict based on emotion:

      When you go back there and you make this right and you do
      justice, you will prove that that passage will not come true for
      my client, [Decedent].

   We agree with Tobacco’s argument that the Schindler’s List and 1984
arguments were solely designed to inflame the passions of the jury. It is
also disturbing that on at least four prior occasions, this court has
addressed improper inflammatory closing arguments appealing to passion
by trial counsel Scott P. Schlesinger or his firm Schlesinger Law Offices,
P.A. See Oshinsky-Blacker v. Philip Morris USA, Inc., L.T. Case No.
CACE08-025841 (Fla. 17th Cir. Ct. Mar. 6, 2017), aff’d, 249 So. 3d 643
(Fla. 4th DCA 2018) (per curiam, affirming new trial); Cohen, 203 So. 3d
at 948 (affirming the trial court’s granting a new trial because “counsel
made arguments which crossed the line into ‘take responsibility’ and
‘apologize’ territory,” characterizing counsel’s arguments as “improper”
and “egregious and unacceptable”); Calloway, 201 So. 3d at 761 (“These
comments were designed for no other purpose than to inappropriately
evoke sympathy from the jury.”); Tullo, 121 So. 3d at 601 (determining that
the argument implying tobacco companies were as culpable as drug
dealers was improper). Three of these cases resulted in a new trial, and
the fourth, Tullo, very well may have but for the defense’s failure “to raise
a contemporaneous objection to any of the challenged comments.” Id. As
our supreme court stated in Engle with respect to the closing argument
statements of counsel in that case, we similarly “condemn these tactics of”
Mr. Schlesinger and conclude that, in the above-cited cases as well as the

                                     10
instant case, his “conduct [was] unbecoming an attorney practicing in our
state courts.” Engle, 945 So. 2d at 1273.

   “If the issue of an opponent’s improper argument has been properly
preserved by objection and motion for mistrial, the trial court should grant
a new trial if the argument was so highly prejudicial and inflammatory
that it denied the opposing party its right to a fair trial.” Tullo, 121 So. 3d
at 600 (quoting Engle, 945 So. 2d at 1271). Unlike Engle, wherein several
of defense counsel’s objections to inappropriate comments by defense
counsel were sustained, see 945 So. 2d at 1273, here the trial court
improperly overruled all of Tobacco’s objections with respect to the
Schindler’s List and 1984 analogies. Fortunately, Plaintiff’s counsel’s
intent to improperly inflame or prejudice the jury was not successful. In
the Phase I closing arguments, Plaintiff urged the jury to return a verdict
of $8 million for compensatory damages. Instead, the jury returned a
verdict for approximately one-fourth of the amount requested: $2,107,211.
Similarly, the punitive damage verdict after Phase II for approximately $3
million was substantially less than the amount requested.

    After examining the record closely, we cannot conclude that the two
grossly improper closing arguments raised on appeal were, “under the
totality of the circumstances,” Engle, 945 So. 2d at 1274, sufficient to rise
to reversible error. Thus, we affirm the denial of the motion for new trial.

   Because the trial court incorrectly overruled the objections to the
Schindler’s List and 1984 arguments, we repeat with emphasis what we
said in 1994:

      The fact that appellate courts proscribe misconduct by
      trial counsel, unfortunately, does not seem to eliminate
      it. It is therefore of vital importance that trial judges,
      when objections are raised to improper argument as they
      were in this case, properly exercise their duties by
      stepping in and curbing it.

Bellsouth Human Res. Admin., Inc. v. Colatarci, 641 So. 2d 427, 430 (Fla.
4th DCA 1994) (emphasis added).

    Improper closing argument continues to be a major problem that
undermines public confidence in our system of justice. For that reason,
we emphatically reemphasize a point we made in Calloway: it is “the
ultimate responsibility [of trial judges] to ensure proper behavior of
trial counsel and fair trial proceedings in his or her courtroom” and
it is their duty to curb improper argument to “ensur[e] that the jury

                                      11
[is] not being led astray.” Calloway, 201 So. 3d at 763 (emphasis added).
“A trial judge should respond to such improper argument in a timely
and consistent manner, and issue proportional rebukes when
repeated instances occur.” Id. (emphasis added). When improper
opening statements or closing arguments are repeated, the rebukes should
be in front of the jury. If the behavior continues, we also remind trial
judges of the option of using indirect civil contempt monetary sanctions
for repeated violations of court rulings. See, e.g., Moakley v. Smallwood,
826 So. 2d 221, 226 (Fla. 2002) (holding that a trial court possesses the
inherent authority to impose attorney’s fees against an attorney for bad
faith conduct).

   Affirmed.

FORST, J., concurs.
KLINGENSMITH, J., concurs with opinion.

KLINGENSMITH, J., concurring.

    I reluctantly concur in the majority opinion but write to address a
shortcoming in our jurisprudence, as highlighted by this case. During oral
argument, appellee’s counsel implored this court not to punish their client
for trial counsel’s improper argument by reversing the jury’s verdict. In
follow up, we asked counsel how we should deal with issues of repeated
attorney misconduct other than by reversing cases where the boundaries
of permissible argument set forth by this and other courts have been
flouted. The response we received was essentially, “I don’t know.”
Succinctly put, neither do we.

    We have previously said that appellate courts should not reverse cases
solely because of attorney misconduct where both sides engage in
unprofessional behavior. See Lemoine v. Cooney, 514 So. 2d 391, 393 (Fla.
4th DCA 1987) (“Where each party’s attorney engages in vituperation, it
would be unfair to the litigant who won in the trial court to lose on appeal
merely because his lawyer likewise participated in less than gentlemanly
conduct.”). It is the trial court’s responsibility to both monitor and deter
improper conduct, and the trial court must fulfill this responsibility when
the conduct occurs. See Bellsouth Human Res. Admin., Inc. v. Colatarci,
641 So. 2d 427, 430 (Fla. 4th DCA 1994) (“It is the trial court’s
responsibility, when objections are made to improper argument, to sustain
the objections and let counsel know that these tactics will not be
tolerated.”). Because we are constrained by stare decisis, we are often
limited to merely chastising offenders when the misconduct did not result
in an unfair trial. See Jeep Corp. v. Walker, 528 So. 2d 1203, 1204 (Fla.

                                    12
4th DCA 1988) (“[I]t is not for us to substitute our judgment for that of the
trial judge . . . unless we are convinced that a fair trial did not result.”). If
trial judges fail to vigilantly enforce standards of professional conduct, and
if appellate courts are constrained in how we can thereafter respond, the
result is untenable. Trials will simply become nothing more than games
of chance where the goal is to get a favorable outcome at any cost, then
roll the dice betting the appeals court will affirm. This court has discussed
the problem since the late 1970s. See Lemoine, 514 So. 2d at 393; Nelson
v. Reliance Ins. Co., 368 So. 2d 361, 361 (Fla. 4th DCA 1978) (“We are
distressed at an increasing tendency, by the trial bar, to permit the noble
art of trial practice to degenerate into a free-for-all.”); Jeep Corp., 528 So.
2d at 1204. The fact that we are still discussing it as an ongoing issue,
after over forty years, is remarkable.

    Clearly, whatever we have previously written on this subject has failed
to take hold. For that reason, I believe the time has come to take a different
course in the future—one that includes our court taking a more active role
in how we deal with the misconduct of trial attorneys. This might include
reconsidering our prior holdings that advised against reversing cases
based on attorney misconduct, especially in cases such as this where the
improper conduct was unilateral. Cf. Lemoine, 514 So. 2d at 393. Today
we hold that the results obtained by appellee at trial did not indicate the
offensive comments had any effect on the jury. But if Special v. West Boca
Medical Center, 160 So. 3d 1251 (Fla. 2014), stands for anything, it is the
notion that the burden lies with the appellee, who potentially benefitted
from the grossly improper arguments, to prove that the comments had no
effect on the jury. Id. at 1256. That is a difficult standard to apply,
especially in cases where the benefit to the appellee cannot be precisely
measured by the amount of compensatory or punitive damages awarded.
In some cases, the benefit might simply be the jury’s decision to award
punitive damages in the first place—at any amount. But that is an issue
we leave for another day.

   In my opinion, arguments like the veiled reference made here
comparing appellants to Nazis are so outrageous that, going forward, we
should hold that they constitute grounds for reversal in all but a very few
circumstances because “neither rebuke nor retraction may entirely destroy
their sinister influence.” Norman v. Gloria Farms, Inc., 668 So. 2d 1016,
1023 (Fla. 4th DCA 1996) (quoting Baggett v. Davis, 169 So. 372, 379
(1936)); see also Murphy v. Int’l Robotic Sys., Inc., 766 So. 2d 1010, 1027
(Fla. 2000) (stating that a litigant must either object at trial or make a
motion for new trial to preserve an argument that opposing counsel’s
comments amount to fundamental error). I have no doubt this court would
so hold and properly reverse had counsel’s argument instead used an

                                       13
analogy comparing the appellants and their actions to the Ku Klux Klan,
lynching, or anything else designed solely to evoke the strongest negative
visceral reaction from the jury.

   It is unfortunate that innocent litigants may ultimately suffer a reversal
of their cases through no direct fault of their own, but this should not
serve as an impediment to our action. Litigants suffer when appellate
courts reverse cases for a variety of reasons, including improper argument.
They also suffer when appellate courts affirm outright dismissals of cases
caused by clear attorney malpractice. See Spaziano v. Price, 763 So. 2d
1047, 1048 (Fla. 4th DCA 1999) (discussing the Third District’s affirmance
of a case in which a law firm failed to file a cause of action before the
statute of limitations, thus causing the firm to be sued for legal
malpractice). Although a reversal deprives the litigant of the result
achieved at trial, the effect of that reversal is far less draconian than a
dismissal because it leads to a new trial—one where the desired results
can be achieved under much fairer circumstances. By declining to reverse
cases solely because of attorney misconduct, attorneys who flagrantly
ignore the rules are permitted to benefit from their malfeasance. When
there is no real sanction for such behavior and thus no effective
deterrence, something must change. But make no mistake; the primary
responsibility for curbing misconduct lies first and foremost with the trial
judge. If trial judges took greater care to ensure that such actions are not
tolerated, there would be no need for our court to be involved.

   There is an old saying that “there is no education in the second kick of
a mule.” Our opinion in this case provides the fifth—and hopefully final—
kick needed to emphatically deliver the majority’s message to this trial
counsel specifically, and to trial judges more generally. We have made our
expectations clear, and our tolerance should not be expected in the future.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     14